1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     FRANK MANUEL HERNANDEZ,                                Case No. 3:20-cv-00114-MMD-WGC
4                                              Plaintiff                     ORDER
5     v.
6     PERRY RUSSELL, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), has submitted a civil rights complaint under 42 U.S.C. § 1983 and a properly

12   executed financial certificate with inmate account statement for the past six months.

13   (ECF Nos. 1-1, 1-2). However, Plaintiff has neither paid the full filing fee for this matter

14   nor filed an application to proceed in forma pauperis on this Court’s approved form.

15          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

16   application to proceed in forma pauperis on this Court’s approved form and attach both

17   an inmate account statement for the past six months and a properly executed financial

18   certificate.   As previously stated, Plaintiff has submitted a properly executed financial

19   certificate and inmate account statement for the past six months at ECF No. 1-2, however,

20   Plaintiff has not submitted an application to proceed in forma pauperis on this Court’s

21   approved form. Plaintiff will be granted an opportunity to file an application to proceed in

22   forma pauperis on this Court’s approved form, or in the alternative, pay the full filing fee

23   for this action. If Plaintiff chooses to file an application to proceed in forma pauperis, he

24   must file a fully complete application to proceed in forma pauperis on this Court’s

25   approved form. The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but

26   will not file it until the matter of the payment of the filing fee is resolved.

27   II.    CONCLUSION

28          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
1    Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
2    as the document entitled information and instructions for filing an in forma pauperis
3    application.
4           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
5    Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on
6    the correct form in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for
7    filing a civil action (which includes the $350 filing fee and the $50 administrative fee).
8           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
9    dismissal of this action may result.
10          IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
11   (ECF No. 1-1) but will not file it at this time.
12                   February 20, 2020
            DATED: ____________________
13
14                                                UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27                                                  -2-
28
